DETAILED ACTION
Response to Amendment
This final office action regarding application 16/647,020 filed March 13, 2020, is in response to the applicants arguments and amendments filed September 9, 2022. Claims 1, 11, and 13-16 have been amended, Claims 1-16 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed August 3, 2022. Applicants amendments to claims 1, 11, and 13-16 have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of “wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile device at the start of the movement”, as supported by at least figure 3 of the drawings , therefore the rejections are withdrawn. However as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments. 

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlifi (US-20170285165) in view of Sugaiwa (US-20180267530) and further in view of Raina-2043 (US-20200142043).

Regarding claim 1, Khlifi teaches an information processing device implemented on a first mobile apparatus (Paragraph [0026], “FIG. 1 a motor vehicle according to the invention in a first embodiment “) (Figure 1, item 4, "Control Device", here the control device is comprised of a processor with multiple programs or units) (Paragraph [0019], “In order to implement the method according to the invention, different units can be used, which consequently undertake the analysis and the determination of the operational parameters as well as the control of the radar sensors”)
comprising a sensor information analyzer that generates sensor analysis information by inputting output information from a sensor of the first mobile apparatus (Paragraph [0009], "the invention provides in a method of the aforementioned type that driving situation data describing a current driving situation of the motor vehicle are analyzed", here the system is analyzing driving situation data provided by sensors) (Paragraph [0032], "In this case, the radar sensors 2a-2h are connected to the control device 4 via a chain of four each")
and another sensor of another mobile apparatus other than the first mobile apparatus (Paragraph [0019], “analysis of the driving situation and the control of the radar sensors is carried out by a central control device of the motor vehicle, which central control device is in particular assigned to at least two vehicle systems … The idea is that all functions to be performed by driver assistance systems are implemented in one single control device, which also receives the sensor data of all connected sensors, hence also of the radar sensors”, here the system can be linked to multiple vehicles and receive sensor information from all connected sensors both in the first vehicle and another vehicle other than the first)
an action plan generator that generates action plan information by inputting the sensors analysis information (Paragraph [0011], "If it arises from the driving situation data, for example, that a turning process is currently taking place", here the system is analyzing driving situation data provided by the sensors to determine a driving process/action plan information such as a turn is taking place)
a drive controller that controls movement of the first mobile apparatus based on the action plan information (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a sensor rate calculator that calculates an optimal sensor rate of the sensor of the first mobile apparatus on a basis of at least one of the sensor analysis information or the action plan information (Paragraph [0036], "From this requirements profile, taking into consideration efficiency criteria 6, operational parameters, with which this requirements profile can be implemented (in the best way possible), can now be determined in a step S2. These operational parameters can also include an operational parameter that controls an activation and a deactivation of the respective radar sensor 2a-2h.", here the system is calculating an optimal sensor rate/operational parameters of the vehicle based on the requirements profile which is formed from sensor analysis information)
and a sensor controller that adjusts an output from the sensor of the first mobile apparatus to the optimal sensor rate (Paragraph [0039], "Finally, the radar sensors 2a-2h are controlled in a step S3 according to the operational parameters determined in step S2.") (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is controlling the sensors of the vehicle to adjust the output to the optimal sensor rate).
However Khlifi does not explicitly teach the action plan information includes movement route information and time of start and stop of movement. 
Sugaiwa teaches a driving system including the action plan information includes movement route information and time of start and stop of movement (Paragraph [0043], " The traveling plan creating unit 12 creates a traveling plan of the vehicle V, based on at least one of the detection results of the external sensor(s) 3 and the internal sensor(s) 5 … The traveling plan includes a long-term traveling plan for a period it takes for the vehicle V to reach a preset designation, from the current position of the vehicle V, and a short-term traveling plan corresponding to an actual road environment and ambient surroundings. … The short-term traveling plan may be created repeatedly, from a time point at which the request for start of automated driving is entered to a time point at which the vehicle V reaches the preset destination (while the automated driving is performed).", here the system is creating a traveling/action plan which includes a start which is when the automated driving is entered and a stop which is when a preset destination is reached).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include including the action plan information includes movement route information and time of start and stop of movement of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However the combination does not explicitly teach wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement. 
Raina-2043 teaches a method and apparatus for dynamically adjusted radiated signals including wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement (Paragraph [0032], “In some embodiments, the ADAS 215 may control the radiated laser power based on detecting a nearest object away from the vehicle 110. For example, the ADAS 215 may command the LIDAR 220 to generate the radiated laser signals starting at a low power setting. When the radiated laser signals are emitted, if no reflection is received from the emitted signals, the ADAS 215 may command the LIDAR 220 to increment the power settings and emit radiated laser signals at the higher power setting. The ADAS 215 may continue to increment the power settings until reflections are received from one or more objects. In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”, here the system is taking an initial position such as at the start of movement and increasing the sensor rate for the identification of the position of the vehicle and other objects in the environment). 
Khlifi, Sugaiwa, and Raina-2043 are analogous art as they are all generally related to sensor systems in vehicles and analyzing the surroundings using sensor information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement of Raina-2043 in the system for controlling the rate of sensors of the combination Khlifi and Sugaiwa in order improve the safety of the system by determining the surroundings of the vehicle so that the minimum braking distance is considered in the power settings (Raina-2043, Paragraph [0032], “In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”).

Regarding claim 2, the combination of Khlifi and Sugaiwa teaches the system as discussed above in claim 1, Khlifi further teaches wherein the sensor controller adjusts either a sensing rate of the sensor or a output rate of the sensor output information from the sensor controller to the optimal sensor rate (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is adjusting the sensing rate of the sensor/data acquisition rate).

Regarding claim 3, the combination of Khlifi and Sugaiwa teaches the system as discussed above in claim 1, Khlifi further teaches 
further comprising an input interface that inputs at least a target point (Paragraph [0011], "The requirements profile can, for example, be described by requirements parameters … If it arises from the driving situation data, for example, that a turning process is currently taking place, only sensor data from the direction toward which the motor vehicle turns are ultimately relevant, i.e., for example, the radar sensors pointing toward the left in case of a turning-left process.", here the system is using driving situation data to determine a target point in the form of a point in the direction the vehicle is turning)
wherein the sensor rate calculator calculates the optimal sensor rate of the sensor on a basis of input information from the input interface (Figure 3, shows the requirements profile being generated and then being used to determine operational parameters/sensor rate of the sensors). 

Regarding claim 4, the combination of Khlifi and Sugaiwa teaches the system as discussed above in claim 1, Khlifi further teaches wherein the sensor rate calculator calculates the optimal sensor rate of the sensor on a basis of input information from the drive controller (Paragraph [0010], "The invention consequently proposes a centralized control of the radar sensors, which determines from driving situation data regarding the current driving situation") (Paragraph [0032], "Furthermore, ego data of the motor vehicle are made available to the central control device 4 via additional vehicle systems not shown in detail here, which ego data can describe the current operating state of the motor vehicle 1 as well as possibly predicated future operating states.", here the system is calculating the optimal sensor rate based on driving situation data of the vehicle including ego data which comes from vehicle systems such as the drive controller which describes the current operating state of the vehicle).

Regarding claim 5, the combination of Khlifi and Sugaiwa teaches the system as discussed above in claim 1, Khlifi further teaches wherein the sensor rate calculator calculates a sensor rate decrease allowable index (Paragraph [0011], "The requirements profile can, for example, be described by requirements parameters, which preferably specify for various surrounding areas of the surroundings of the motor vehicle, with what priority data are required from them (or if data are required at all from them), what the desired accuracy of the sensor data from the surrounding area is, and how quickly and/or with what frequency the data should ideally be obtained.", here the system is calculating sensor rate decrease allowable index/requirements profile)
indicating a degree to which a sensor rate is allowed to be decreased for each of one or more evaluation items using at least one of the sensor analysis information or the action plan information (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost so that an efficient utilization of all of the radar sensors, in particular with respect to the bus bandwidth, computing resources, energy/operating current, performance with regard to dynamic/accuracy/redundancy, etc. is realized with such a deliberate turning on and off or reduction of the requirements."¸ here the system is determining based on an sensor data analysis that indicates a turn that some sensors that are not relevant to the turn are allowed to be decreased/turned off)
and selects a minimum sensor rate decrease allowable index among a plurality of the sensor rate decrease allowable indexes corresponding to the plurality of evaluation items calculated and calculates the optimal sensor rate by using the sensor rate decrease allowable index selected (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost … If, for examples, objects in an interesting surrounding area are to be separated precisely from one another, it is possible to operate at least one radar sensor with a higher frequency bandwidth, such as 3 GHz, while the remaining radar sensors are operated with a lower bandwidth, such as 100 MHz. It is also possible to operate some radar sensors with a higher cycle time (lower data acquisition rate) and others with a lower cycle time (higher data acquisition rate).”, here the system has determined for a plurality of sensors the requirements for the sensors to operate or be decreased for the evaluation item such as a turn).

Regarding claim 8, claim 8 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Regarding claim 11, Khlifi teaches a first mobile device comprising a sensor (Paragraph [0031], “shows a schematic diagram of a first embodiment of a motor vehicle 1 according to the invention. In order to allow for a 360° monitoring of the surroundings of the motor vehicle 1, said motor vehicle in this case comprises eight radar sensors”)
a sensor information analyzer that generates sensor analysis information by inputting output information from the sensor of the first mobile device (Paragraph [0009], "the invention provides in a method of the aforementioned type that driving situation data describing a current driving situation of the motor vehicle are analyzed", here the system is analyzing driving situation data provided by sensors) (Paragraph [0032], "In this case, the radar sensors 2a-2h are connected to the control device 4 via a chain of four each")
and another sensor from another mobile device other than the first mobile device (Paragraph [0019], “analysis of the driving situation and the control of the radar sensors is carried out by a central control device of the motor vehicle, which central control device is in particular assigned to at least two vehicle systems … The idea is that all functions to be performed by driver assistance systems are implemented in one single control device, which also receives the sensor data of all connected sensors, hence also of the radar sensors”, here the system can be linked to multiple vehicles and receive sensor information from all connected sensors both in the first vehicle and another vehicle other than the first)
an action plan generator"If it arises from the driving situation data, for example, that a turning process is currently taking place", here the system is analyzing driving situation data provided by the sensors to determine a driving process/action plan information such as a turn is taking place)
a drive controller that executes drive control according to the action plan information (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a driver that drives the first mobile device in accordance with control of the drive controller (here the examiner is interpreting the driver as the autonomous system that the vehicle equipped with) (Paragraph [0031], “FIG. 1 shows a schematic diagram of a first embodiment of a motor vehicle 1”, here the system is showing a motor vehicle which is equipped with the autonomous mobile device)
a sensor rate calculator that calculates an optimal sensor rate of the sensor of the first mobile device on a basis of at least one of the sensor analysis information or the action plan information (Paragraph [0036], "From this requirements profile, taking into consideration efficiency criteria 6, operational parameters, with which this requirements profile can be implemented (in the best way possible), can now be determined in a step S2. These operational parameters can also include an operational parameter that controls an activation and a deactivation of the respective radar sensor 2a-2h.", here the system is calculating an optimal sensor rate/operational parameters for the sensors of the vehicle based on the requirements profile which is formed from sensor analysis information)
and a sensor controller that adjusts an output from the sensor of the first mobile device to the optimal sensor rate (Paragraph [0039], "Finally, the radar sensors 2a-2h are controlled in a step S3 according to the operational parameters determined in step S2.") (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is controlling the sensors to adjust the output to the optimal sensor rate).
However Khlifi does not explicitly teach the action plan information includes movement route information and time of start and stop of movement. 
Sugaiwa teaches a driving system including the action plan information includes movement route information and time of start and stop of movement (Paragraph [0043], " The traveling plan creating unit 12 creates a traveling plan of the vehicle V, based on at least one of the detection results of the external sensor(s) 3 and the internal sensor(s) 5 … The traveling plan includes a long-term traveling plan for a period it takes for the vehicle V to reach a preset designation, from the current position of the vehicle V, and a short-term traveling plan corresponding to an actual road environment and ambient surroundings. … The short-term traveling plan may be created repeatedly, from a time point at which the request for start of automated driving is entered to a time point at which the vehicle V reaches the preset destination (while the automated driving is performed).", here the system is creating a traveling/action plan which includes a start which is when the automated driving is entered and a stop which is when a preset destination is reached).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include including the action plan information includes movement route information and time of start and stop of movement of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However the combination does not explicitly teach wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement. 
Raina-2043 teaches a method and apparatus for dynamically adjusted radiated signals including wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement (Paragraph [0032], “In some embodiments, the ADAS 215 may control the radiated laser power based on detecting a nearest object away from the vehicle 110. For example, the ADAS 215 may command the LIDAR 220 to generate the radiated laser signals starting at a low power setting. When the radiated laser signals are emitted, if no reflection is received from the emitted signals, the ADAS 215 may command the LIDAR 220 to increment the power settings and emit radiated laser signals at the higher power setting. The ADAS 215 may continue to increment the power settings until reflections are received from one or more objects. In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”, here the system is taking an initial position such as at the start of movement and increasing the sensor rate for the identification of the position of the vehicle and other objects in the environment). 
Khlifi, Sugaiwa, and Raina-2043 are analogous art as they are all generally related to sensor systems in vehicles and analyzing the surroundings using sensor information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement of Raina-2043 in the system for controlling the rate of sensors of the combination Khlifi and Sugaiwa in order improve the safety of the system by determining the surroundings of the vehicle so that the minimum braking distance is considered in the power settings (Raina-2043, Paragraph [0032], “In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”).

Regarding claim 12, the combination of Khlifi and Sugaiwa teaches the system as discussed above in claim 11, Khlifi further teaches wherein the driver includes at least one of a motor, an accelerator, a brake, or a movement direction control mechanism (Paragraph [0031], “FIG. 1 shows a schematic diagram of a first embodiment of a motor vehicle 1”, here the motor vehicle is interpreted as including a motor).

Regarding claim 13, Khlifi teaches 
an information processing method executed in a information processing device implemented on a first mobile apparatus, the information processing method comprising  (Paragraph [0026], “FIG. 1 a motor vehicle according to the invention in a first embodiment “)  (Figure 1, item 4, "Control Device", here the control device is comprised of a processor with multiple programs or units) (Paragraph [0019], “In order to implement the method according to the invention, different units can be used, which consequently undertake the analysis and the determination of the operational parameters as well as the control of the radar sensors”)
a sensor information analysis step in which a sensor information analyzer generates sensor analysis information by inputting output information from a sensor of the first mobile apparatus (Paragraph [0009], "the invention provides in a method of the aforementioned type that driving situation data describing a current driving situation of the motor vehicle are analyzed", here the system is analyzing driving situation data provided by sensors) (Paragraph [0032], "In this case, the radar sensors 2a-2h are connected to the control device 4 via a chain of four each")
and another sensor of another mobile apparatus other than the first mobile apparatus (Paragraph [0019], “analysis of the driving situation and the control of the radar sensors is carried out by a central control device of the motor vehicle, which central control device is in particular assigned to at least two vehicle systems … The idea is that all functions to be performed by driver assistance systems are implemented in one single control device, which also receives the sensor data of all connected sensors, hence also of the radar sensors”, here the system can be linked to multiple vehicles and receive sensor information from all connected sensors both in the first vehicle and another vehicle other than the first)
an action plan determination step in which an action plan generator generates action plan information by inputting the sensor analysis information (Paragraph [0011], "If it arises from the driving situation data, for example, that a turning process is currently taking place", here the system is analyzing driving situation data provided by the sensors to determine a driving process/action plan information such as a turn is taking place)
a drive controlling step in which a drive controller controls movement of the first mobile apparatus based on the action plan information (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a sensor rate calculation step in which a sensor rate calculator calculates an optimal sensor rate of the sensor of the first mobile apparatus on a basis of at least one of the sensor analysis information or the action plan information (Paragraph [0036], "From this requirements profile, taking into consideration efficiency criteria 6, operational parameters, with which this requirements profile can be implemented (in the best way possible), can now be determined in a step S2. These operational parameters can also include an operational parameter that controls an activation and a deactivation of the respective radar sensor 2a-2h.", here the system is calculating an optimal sensor rate/operational parameters of the vehicle based on the requirements profile which is formed from sensor analysis information)
and a sensor rate adjustment step in which a sensor controller adjusts an output from the sensor of the first mobile apparatus to the optimal sensor rate (Paragraph [0039], "Finally, the radar sensors 2a-2h are controlled in a step S3 according to the operational parameters determined in step S2.") (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is controlling the sensors of the vehicle to adjust the output to the optimal sensor rate).
However Khlifi does not explicitly teach the action plan information includes movement route information and time of start and stop of movement. 
Sugaiwa teaches a driving system including the action plan information includes movement route information and time of start and stop of movement (Paragraph [0043], " The traveling plan creating unit 12 creates a traveling plan of the vehicle V, based on at least one of the detection results of the external sensor(s) 3 and the internal sensor(s) 5 … The traveling plan includes a long-term traveling plan for a period it takes for the vehicle V to reach a preset designation, from the current position of the vehicle V, and a short-term traveling plan corresponding to an actual road environment and ambient surroundings. … The short-term traveling plan may be created repeatedly, from a time point at which the request for start of automated driving is entered to a time point at which the vehicle V reaches the preset destination (while the automated driving is performed).", here the system is creating a traveling/action plan which includes a start which is when the automated driving is entered and a stop which is when a preset destination is reached).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include including the action plan information includes movement route information and time of start and stop of movement of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However the combination does not explicitly teach wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement. 
Raina-2043 teaches a method and apparatus for dynamically adjusted radiated signals including wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement (Paragraph [0032], “In some embodiments, the ADAS 215 may control the radiated laser power based on detecting a nearest object away from the vehicle 110. For example, the ADAS 215 may command the LIDAR 220 to generate the radiated laser signals starting at a low power setting. When the radiated laser signals are emitted, if no reflection is received from the emitted signals, the ADAS 215 may command the LIDAR 220 to increment the power settings and emit radiated laser signals at the higher power setting. The ADAS 215 may continue to increment the power settings until reflections are received from one or more objects. In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”, here the system is taking an initial position such as at the start of movement and increasing the sensor rate for the identification of the position of the vehicle and other objects in the environment). 
Khlifi, Sugaiwa, and Raina-2043 are analogous art as they are all generally related to sensor systems in vehicles and analyzing the surroundings using sensor information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement of Raina-2043 in the system for controlling the rate of sensors of the combination Khlifi and Sugaiwa in order improve the safety of the system by determining the surroundings of the vehicle so that the minimum braking distance is considered in the power settings (Raina-2043, Paragraph [0032], “In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”).

Regarding claim 14, Khlifi teaches 
a mobile control method executed in a first mobile device, the mobile control method comprising (Paragraph [0026], “FIG. 1 a motor vehicle according to the invention in a first embodiment “) (Figure 1, item 4, "Control Device", here the control device is comprised of a processor with multiple programs or units) (Paragraph [0019], “In order to implement the method according to the invention, different units can be used, which consequently undertake the analysis and the determination of the operational parameters as well as the control of the radar sensors”)
a sensor information analysis step in which a sensor information analyzer generates sensor analysis information by inputting output information from a sensor of the first mobile device (Paragraph [0009], "the invention provides in a method of the aforementioned type that driving situation data describing a current driving situation of the motor vehicle are analyzed", here the system is analyzing driving situation data provided by sensors) (Paragraph [0032], "In this case, the radar sensors 2a-2h are connected to the control device 4 via a chain of four each")
and another sensor of another mobile device other than the first mobile device (Paragraph [0019], “analysis of the driving situation and the control of the radar sensors is carried out by a central control device of the motor vehicle, which central control device is in particular assigned to at least two vehicle systems … The idea is that all functions to be performed by driver assistance systems are implemented in one single control device, which also receives the sensor data of all connected sensors, hence also of the radar sensors”, here the system can be linked to multiple vehicles and receive sensor information from all connected sensors both in the first vehicle and another vehicle other than the first)
an action plan determination step in which an action plan generator generates action plan information by inputting the sensor analysis information (Paragraph [0011], "If it arises from the driving situation data, for example, that a turning process is currently taking place", here the system is analyzing driving situation data provided by the sensors to determine a driving process/action plan information such as a turn is taking place)
a drive control step in which a drive controller executes drive control according to the action plan information (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a step in which a driver drives the first mobile device in accordance with control of the drive controller (here the examiner is interpreting the driver as being the autonomous driving system that the vehicle is equipped with) (Paragraph [0031], “FIG. 1 shows a schematic diagram of a first embodiment of a motor vehicle 1”, here the system is showing a motor vehicle which is equipped with the autonomous mobile device) (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a sensor rate calculation step in which a sensor rate calculator calculates an optimal sensor rate of the sensor on a basis of at least one of the sensor analysis information or the action plan information (Paragraph [0036], "From this requirements profile, taking into consideration efficiency criteria 6, operational parameters, with which this requirements profile can be implemented (in the best way possible), can now be determined in a step S2. These operational parameters can also include an operational parameter that controls an activation and a deactivation of the respective radar sensor 2a-2h.", here the system is calculating an optimal sensor rate/operational parameters based on the requirements profile which is formed from sensor analysis information)
and a sensor rate adjustment step in which a sensor controller adjusts an output from the sensor to the optimal sensor rate (Paragraph [0039], "Finally, the radar sensors 2a-2h are controlled in a step S3 according to the operational parameters determined in step S2.") (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is controlling the sensors to adjust the output to the optimal sensor rate).
However Khlifi does not explicitly teach the action plan information includes movement route information and time of start and stop of movement. 
Sugaiwa teaches a driving system including the action plan information includes movement route information and time of start and stop of movement (Paragraph [0043], " The traveling plan creating unit 12 creates a traveling plan of the vehicle V, based on at least one of the detection results of the external sensor(s) 3 and the internal sensor(s) 5 … The traveling plan includes a long-term traveling plan for a period it takes for the vehicle V to reach a preset designation, from the current position of the vehicle V, and a short-term traveling plan corresponding to an actual road environment and ambient surroundings. … The short-term traveling plan may be created repeatedly, from a time point at which the request for start of automated driving is entered to a time point at which the vehicle V reaches the preset destination (while the automated driving is performed).", here the system is creating a traveling/action plan which includes a start which is when the automated driving is entered and a stop which is when a preset destination is reached).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include including the action plan information includes movement route information and time of start and stop of movement of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However the combination does not explicitly teach wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement. 
Raina-2043 teaches a method and apparatus for dynamically adjusted radiated signals including wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement (Paragraph [0032], “In some embodiments, the ADAS 215 may control the radiated laser power based on detecting a nearest object away from the vehicle 110. For example, the ADAS 215 may command the LIDAR 220 to generate the radiated laser signals starting at a low power setting. When the radiated laser signals are emitted, if no reflection is received from the emitted signals, the ADAS 215 may command the LIDAR 220 to increment the power settings and emit radiated laser signals at the higher power setting. The ADAS 215 may continue to increment the power settings until reflections are received from one or more objects. In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”, here the system is taking an initial position such as at the start of movement and increasing the sensor rate for the identification of the position of the vehicle and other objects in the environment). 
Khlifi, Sugaiwa, and Raina-2043 are analogous art as they are all generally related to sensor systems in vehicles and analyzing the surroundings using sensor information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement of Raina-2043 in the system for controlling the rate of sensors of the combination Khlifi and Sugaiwa in order improve the safety of the system by determining the surroundings of the vehicle so that the minimum braking distance is considered in the power settings (Raina-2043, Paragraph [0032], “In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”).

Regarding claim 15, Khlifi teaches 
a non-transitory computer readable memory device that includes instructions that when executed by a processor cause the processor to perform a method, the method comprising (Figure 1, item 4, "Control Device", here the control device is comprised of a processor with multiple programs or units) (Paragraph [0019], “In order to implement the method according to the invention, different units can be used, which consequently undertake the analysis and the determination of the operational parameters as well as the control of the radar sensors”) (Paragraph [0007], “This means that the radar sensors are hard-coded for a specific function, which can, for example, be assigned to a vehicle system.”, here the radar sensors are hard coded to perform functions and the examiner is interpreting this coding as being stored on a memory to cause a method to be performed)
a sensor information analysis step in which a sensor information analyzer generates sensor analysis information by inputting output information from a sensor of the first mobile apparatus (Paragraph [0009], "the invention provides in a method of the aforementioned type that driving situation data describing a current driving situation of the motor vehicle are analyzed", here the system is analyzing driving situation data provided by sensors) (Paragraph [0032], "In this case, the radar sensors 2a-2h are connected to the control device 4 via a chain of four each")
and another sensor of another mobile apparatus other than the first mobile apparatus (Paragraph [0019], “analysis of the driving situation and the control of the radar sensors is carried out by a central control device of the motor vehicle, which central control device is in particular assigned to at least two vehicle systems … The idea is that all functions to be performed by driver assistance systems are implemented in one single control device, which also receives the sensor data of all connected sensors, hence also of the radar sensors”, here the system can be linked to multiple vehicles and receive sensor information from all connected sensors both in the first vehicle and another vehicle other than the first)
an action plan determination step in which an action plan generator generates action plan information by inputting the sensor analysis information (Paragraph [0011], "If it arises from the driving situation data, for example, that a turning process is currently taking place", here the system is analyzing driving situation data provided by the sensors to determine a driving process/action plan information such as a turn is taking place)
a drive controlling step in which a drive controller controls movement of the first mobile apparatus based on the action plan information (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a sensor rate calculation step in which a sensor rate calculator calculates an optimal sensor rate of the sensor of the first mobile apparatus on a basis of at least one of the sensor analysis information or the action plan information (Paragraph [0036], "From this requirements profile, taking into consideration efficiency criteria 6, operational parameters, with which this requirements profile can be implemented (in the best way possible), can now be determined in a step S2. These operational parameters can also include an operational parameter that controls an activation and a deactivation of the respective radar sensor 2a-2h.", here the system is calculating an optimal sensor rate/operational parameters of the vehicle based on the requirements profile which is formed from sensor analysis information)
and a sensor rate adjustment step in which a sensor controller adjusts an output from the sensor of the first mobile apparatus to the optimal sensor rate (Paragraph [0039], "Finally, the radar sensors 2a-2h are controlled in a step S3 according to the operational parameters determined in step S2.") (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is controlling the sensors of the vehicle to adjust the output to the optimal sensor rate).
However Khlifi does not explicitly teach the action plan information includes movement route information and time of start and stop of movement. 
Sugaiwa teaches a driving system including the action plan information includes movement route information and time of start and stop of movement (Paragraph [0043], " The traveling plan creating unit 12 creates a traveling plan of the vehicle V, based on at least one of the detection results of the external sensor(s) 3 and the internal sensor(s) 5 … The traveling plan includes a long-term traveling plan for a period it takes for the vehicle V to reach a preset designation, from the current position of the vehicle V, and a short-term traveling plan corresponding to an actual road environment and ambient surroundings. … The short-term traveling plan may be created repeatedly, from a time point at which the request for start of automated driving is entered to a time point at which the vehicle V reaches the preset destination (while the automated driving is performed).", here the system is creating a traveling/action plan which includes a start which is when the automated driving is entered and a stop which is when a preset destination is reached).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include including the action plan information includes movement route information and time of start and stop of movement of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However the combination does not explicitly teach wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement. 
Raina-2043 teaches a method and apparatus for dynamically adjusted radiated signals including wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement (Paragraph [0032], “In some embodiments, the ADAS 215 may control the radiated laser power based on detecting a nearest object away from the vehicle 110. For example, the ADAS 215 may command the LIDAR 220 to generate the radiated laser signals starting at a low power setting. When the radiated laser signals are emitted, if no reflection is received from the emitted signals, the ADAS 215 may command the LIDAR 220 to increment the power settings and emit radiated laser signals at the higher power setting. The ADAS 215 may continue to increment the power settings until reflections are received from one or more objects. In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”, here the system is taking an initial position such as at the start of movement and increasing the sensor rate for the identification of the position of the vehicle and other objects in the environment). 
Khlifi, Sugaiwa, and Raina-2043 are analogous art as they are all generally related to sensor systems in vehicles and analyzing the surroundings using sensor information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement of Raina-2043 in the system for controlling the rate of sensors of the combination Khlifi and Sugaiwa in order improve the safety of the system by determining the surroundings of the vehicle so that the minimum braking distance is considered in the power settings (Raina-2043, Paragraph [0032], “In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”).

Regarding claim 16, Khlifi teaches 
a non-transitory computer readable memory device that includes instructions that when executed by a processor cause the processor to perform a method, the method comprising (Figure 1, item 4, "Control Device", here the control device is comprised of a processor with multiple programs or units) (Paragraph [0019], “In order to implement the method according to the invention, different units can be used, which consequently undertake the analysis and the determination of the operational parameters as well as the control of the radar sensors”) (Paragraph [0007], “This means that the radar sensors are hard-coded for a specific function, which can, for example, be assigned to a vehicle system.”, here the radar sensors are hard coded to perform functions and the examiner is interpreting this coding as being stored on a memory to cause a method to be performed)
a sensor information analysis step in which a sensor information analyzer generates sensor analysis information by inputting output information from a sensor of the first mobile device (Paragraph [0009], "the invention provides in a method of the aforementioned type that driving situation data describing a current driving situation of the motor vehicle are analyzed", here the system is analyzing driving situation data provided by sensors) (Paragraph [0032], "In this case, the radar sensors 2a-2h are connected to the control device 4 via a chain of four each")
and another sensor of another mobile device other than the first mobile device (Paragraph [0019], “analysis of the driving situation and the control of the radar sensors is carried out by a central control device of the motor vehicle, which central control device is in particular assigned to at least two vehicle systems … The idea is that all functions to be performed by driver assistance systems are implemented in one single control device, which also receives the sensor data of all connected sensors, hence also of the radar sensors”, here the system can be linked to multiple vehicles and receive sensor information from all connected sensors both in the first vehicle and another vehicle other than the first)  
an action plan determination step in which an action plan generator generates action plan information by inputting the sensor analysis information (Paragraph [0011], "If it arises from the driving situation data, for example, that a turning process is currently taking place", here the system is analyzing driving situation data provided by the sensors to determine a driving process/action plan information such as a turn is taking place)
a drive control step in which a drive controller executes drive control according to the action plan information (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a step in which a driver drives the first mobile device in accordance with control of the drive controller (here the examiner is interpreting the driver as the autonomous system that the vehicle equipped with) (Paragraph [0031], “FIG. 1 shows a schematic diagram of a first embodiment of a motor vehicle 1”, here the system is showing a motor vehicle which is equipped with the autonomous mobile device) (Paragraph [0023], “In addition to the method, the invention also relates to a motor vehicle with several radar sensors, wherein at least one computing unit of a radar sensor and/or a control device of the motor vehicle is designed to perform the method according to the invention. All statements related to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, with which the aforementioned advantages can likewise be attained. In this respect, the control device is preferably a central control device that implements the functions of several vehicle systems and possibly also determines and keeps current an environmental model of the motor vehicle.”, here the system is describing a central control device that implements the functions of several vehicle systems such as drive control)
a sensor rate calculation step in which a sensor rate calculator calculates an optimal sensor rate of the sensor on a basis of at least one of the sensor analysis information or the action plan information (Paragraph [0036], "From this requirements profile, taking into consideration efficiency criteria 6, operational parameters, with which this requirements profile can be implemented (in the best way possible), can now be determined in a step S2. These operational parameters can also include an operational parameter that controls an activation and a deactivation of the respective radar sensor 2a-2h.", here the system is calculating an optimal sensor rate/operational parameters based on the requirements profile which is formed from sensor analysis information)
and a sensor rate adjustment step in which a sensor controller adjusts an output from the sensor to the optimal sensor rate (Paragraph [0036], "for example, so that the detection areas of the sensors 2a and 2b can ideally be adjusted such that they reflect the most important surrounding area and that a particularly high data acquisition rate with high precision is given, while the sensors 2h and 2d can be operated at below-average data acquisition rates and rather lower quality requirements", here the system is controlling the sensors to adjust the output to the optimal sensor rate).
However Khlifi does not explicitly teach the action plan information includes movement route information and time of start and stop of movement. 
Sugaiwa teaches a driving system including the action plan information includes movement route information and time of start and stop of movement (Paragraph [0043], " The traveling plan creating unit 12 creates a traveling plan of the vehicle V, based on at least one of the detection results of the external sensor(s) 3 and the internal sensor(s) 5 … The traveling plan includes a long-term traveling plan for a period it takes for the vehicle V to reach a preset designation, from the current position of the vehicle V, and a short-term traveling plan corresponding to an actual road environment and ambient surroundings. … The short-term traveling plan may be created repeatedly, from a time point at which the request for start of automated driving is entered to a time point at which the vehicle V reaches the preset destination (while the automated driving is performed).", here the system is creating a traveling/action plan which includes a start which is when the automated driving is entered and a stop which is when a preset destination is reached).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include including the action plan information includes movement route information and time of start and stop of movement of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However the combination does not explicitly teach wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement. 
Raina-2043 teaches a method and apparatus for dynamically adjusted radiated signals including wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement (Paragraph [0032], “In some embodiments, the ADAS 215 may control the radiated laser power based on detecting a nearest object away from the vehicle 110. For example, the ADAS 215 may command the LIDAR 220 to generate the radiated laser signals starting at a low power setting. When the radiated laser signals are emitted, if no reflection is received from the emitted signals, the ADAS 215 may command the LIDAR 220 to increment the power settings and emit radiated laser signals at the higher power setting. The ADAS 215 may continue to increment the power settings until reflections are received from one or more objects. In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”, here the system is taking an initial position such as at the start of movement and increasing the sensor rate for the identification of the position of the vehicle and other objects in the environment). 
Khlifi, Sugaiwa, and Raina-2043 are analogous art as they are all generally related to sensor systems in vehicles and analyzing the surroundings using sensor information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator performs control of increasing the optimal sensor rate for identification of self position and grasp of surrounding situation of the first mobile apparatus at the start of movement of Raina-2043 in the system for controlling the rate of sensors of the combination Khlifi and Sugaiwa in order improve the safety of the system by determining the surroundings of the vehicle so that the minimum braking distance is considered in the power settings (Raina-2043, Paragraph [0032], “In such an embodiment, the ADAS 215 may select the “low power setting” based on the position or speed of the vehicle 110 such that the minimum braking distance of the vehicle 110 at a particular speed is always considered in the power settings.”).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlifi (US-20170285165) in view of Sugaiwa (US-20180267530) further in view of Raina-2043 (US-20200142043) and further in view of Takahashi (JP-2009205386).

Regarding claim 6, the combination of Khlifi, Sugaiwa, and Raina-2043 teaches the system as discussed above in claim 1, however Khlifi does not explicitly teach wherein the sensor rate calculator calculates the sensor rate decrease allowable index in a predefined sensor rate decrease allowable index allowable range for each of the evaluation items. 
Takahashi teaches a system and method for controlling cameras and sensors in a vehicle in order to save power wherein the sensor rate calculator calculates a sensor rate decrease allowable index in a predefined sensor rate decrease allowable index allowable range for each of the evaluation items (Paragraph [0012], "When the timing signal fluctuates, the frame rate of the solid-state image sensor also fluctuates in a certain range (for example, here, minimum value Fmin: 15 fps to maximum value Fmax: 60 fps) in synchronization with this.", here the system is changing the timing signal in order to adjust the frame rate between a maximum and a minimum which is interpreted as being an allowable range).
Khlifi, Sugaiwa, Raina-2043 and Takahashi are all analogous art as they are all generally related to the control of sensor systems in vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator calculates a sensor rate decrease allowable index in a predefined sensor rate decrease allowable index allowable range for each of the evaluation items of Takahashi in the system for controlling the rate of sensors of Khlifi, Sugaiwa, and Raina-2043 in order to set a minimum value for the frame rate so that there is no risk to the vehicle even if the frame rate is reduced (Takahashi, Paragraph [0051], “Note that T .sub.1 and T .sub.2 are the period from when a detection signal that may be dangerous to the host vehicle is detected and the frame rate is changed to when there is no risk even if the frame rate is reduced.”). 

Regarding claim 7, the combination of Khlifi, Sugaiwa, and Raina-2043 teaches the system as discussed above in claim 1, however Khlifi does not explicitly teach wherein the sensor rate calculator defines an allowable maximum value and an allowable minimum value of the sensor rate in advance and calculates the optimal sensor rate within a range between the allowable maximum value and the allowable minimum value of the sensor rate.
Takahashi teaches wherein the sensor rate calculator defines an allowable maximum value and an allowable minimum value of the sensor rate in advance (Paragraph [0032], "When the detection signal analysis unit 21 receives the detection signal from the brake sensor 71, the detection signal analysis unit 21 refers to the condition table 210 and sets a predetermined maximum frame rate (Fmax; 60 fps in this case) when the detection signal is an on signal. Identify as 239. When the detection signal is an off signal, the reference frame rate (Fmin) is suitable, so that the change condition is not set in the condition table 210 ", here the system is outlining a maximum and minimum condition for the sensor)
and calculates the optimal sensor rate within a range between the allowable maximum value and the allowable minimum value of the sensor rate (Paragraph [0012], "When the timing signal fluctuates, the frame rate of the solid-state image sensor also fluctuates in a certain range (for example, here, minimum value Fmin: 15 fps to maximum value Fmax: 60 fps) in synchronization with this.", and it is setting the sensor to operate within that range).
Khlifi, Sugaiwa, Raina-2043 and Takahashi are analogous art as they are all generally related to the control of sensor systems in vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the sensor rate calculator calculates a sensor rate decrease allowable index in a predefined sensor rate decrease allowable index allowable range for each of the evaluation items of Takahashi in the system for controlling the rate of sensors of Khlifi, Sugaiwa, and Raina-2043 in order accomplish the task of image processing in the most efficient and power saving way (Takahashi, Paragraph [0005], “Therefore, an object of the present invention is to provide a technique for performing efficient and power-saving image processing.”). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlifi (US-20170285165) in view of Sugaiwa (US-20180267530) further in view of Raina-2043 (US-20200142043) and further in view of Ohmura (US-20200180618). 

Regarding claim 9, the combination of Khlifi, Sugaiwa, and Raina-2043 teaches the system as discussed above in claim 1, Khlifi further teaches wherein the sensor rate calculator calculates a sensor rate decrease allowable index (Paragraph [0011], "The requirements profile can, for example, be described by requirements parameters, which preferably specify for various surrounding areas of the surroundings of the motor vehicle, with what priority data are required from them (or if data are required at all from them), what the desired accuracy of the sensor data from the surrounding area is, and how quickly and/or with what frequency the data should ideally be obtained.", here the system is calculating sensor rate decrease allowable index/requirements profile)
indicating a degree to which a sensor rate is allowed to be decreased (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost so that an efficient utilization of all of the radar sensors, in particular with respect to the bus bandwidth, computing resources, energy/operating current, performance with regard to dynamic/accuracy/redundancy, etc. is realized with such a deliberate turning on and off or reduction of the requirements."¸ here the system is determining based on an sensor data analysis that indicates a turn that some sensors that are not relevant to the turn are allowed to be decreased/turned off)
for each of the evaluation items of (Paragraph [0035], "Other interesting and/or even critical surrounding areas results, for example, from the current driving direction of the motor vehicle 1. If said motor vehicle drives backward, for example, the surrounding area located behind the motor vehicle 1 is the interesting surrounding area; if a turning process to the right is taking place, the surrounding area located to the right of the motor vehicle 1 is the interesting surrounding area, and the like.", here the system is defining the types of areas that it would evaluate, in this case it would perform the method on any interesting or critical surrounding area)
(a1) presence or absence of an obstacle in a direction of travel (Paragraph [0015], "If, for examples, objects in an interesting surrounding area are to be separated precisely from one another, it is possible to operate at least one radar sensor with a higher frequency bandwidth", here the system is looking at objects/obstacles in an interesting area)
(a4) presences or absence of detection of a moving object (Paragraph [0015], "If, for examples, objects in an interesting surrounding area are to be separated precisely from one another, it is possible to operate at least one radar sensor with a higher frequency bandwidth", here the system is looking at objects which the examiner is interpreting as including moving objects)
using the sensor analysis information (Paragraph [0035], "By processing all of these data, a requirements profile, which can, for example, be described by requirements parameters, results in step S1. ", here the system is using the requirements profile which is generating by sensor analysis information)
selects a minimum sensor rate decrease allowable index among a plurality of the sensor rate decrease allowable indexes calculated, and calculates the optimal sensor rate by suing the sensor rate decrease allowable index selected (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost … If, for examples, objects in an interesting surrounding area are to be separated precisely from one another, it is possible to operate at least one radar sensor with a higher frequency bandwidth, such as 3 GHz, while the remaining radar sensors are operated with a lower bandwidth, such as 100 MHz. It is also possible to operate some radar sensors with a higher cycle time (lower data acquisition rate) and others with a lower cycle time (higher data acquisition rate).”, here the system has determined for a plurality of sensors the requirements for the sensors to operate or be decreased for the evaluation item such as a turn).
However, Khlifi does not explicitly teach determining presences or absence of a blind spot in the direction of travel.
Sugaiwa teaches a driving system including a sensor system that is configured to analyze sensor data to recognize objects around the vehicle including presences or absence of a blind spot in the direction of travel (Paragraph [0087], "The blind area recognizing unit 16 recognizes a blind area around the vehicle V, based on the detection result of the external sensor(s) 3. The blind area means an area in which it is difficult for the system to recognize an obstacle.", here it is shown that the system is capable of recognizing a blind spot as an area of importance and would be one of the areas evaluated as important in Khlifi).
Khlifi and Sugaiwa are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining presences or absence of a blind spot in the direction of travel of Sugaiwa in the system for controlling the rate of sensors of Khlifi in order improve the safety of the system by implementing a fail-safe associated with the creation of the travel/action plan and the reliability of the sensor data (Sugaiwa, Paragraph [0084], “In the automated driving system 300, when the reliability of the obstacle recognition result is equal to or larger than the threshold value, the overwriting operation is not carried out even if overwriting input is performed by the user via the input device 9. If the reliability of the obstacle recognition result is high, the traveling plan can be created by surely taking account of the obstacle recognition result. It is thus possible to avoid execution of overwriting operation due to a mistake in the input of the user, thus achieving a fail-safe system.”).
However while Khlifi teaches recognizing objects in the surroundings of the vehicle and it is interpreted that this would include knowing a distance from an object to the vehicle, for clarification the examiner is including a secondary reference to explicitly teach that one of the areas of interest is whether or not sufficient clearance for traveling is secured on a periphery and to show that it is well known in the art.
Ohmura teaches a vehicle control system configured to recognize obstacles around the vehicle and execute course correction when necessary including 
(a2) whether or not clearance for traveling is secured on a periphery (Paragraph [0083], "Next, with respect to FIGS. 3 and 4, the obstacle avoidance control and associated traveling course correction processing to be executed by the vehicle control system 100 according to this embodiment will be described. FIG. 3 is an explanatory diagram of the obstacle avoidance control, and FIG. 4 is an explanatory diagram showing a relationship between an allowable upper limit of a pass-by speed and a clearance between an obstacle and a vehicle in the obstacle avoidance control.", here the system is using sensors to detect obstacle on the periphery and determining a suitable/sufficient level of clearance).
Khlifi, Sugaiwa, Raina-2043 and Ohmura are analogous art as they are both generally related to sensor systems in vehicles and analyzing the surroundings using sensor information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include whether or not sufficient clearance for traveling is secured on a periphery of Ohmura in the system for controlling the rate of sensors of Khlifi, Sugaiwa, and Raina-2043 in order improve the safety of the system and the overall comfort of the driver and passenger (Ohmura, Paragraph [0085], “Generally, when passing (or overtaking) an obstacle (e.g., a preceding vehicle, a parked vehicle, or a pedestrian) on or near a road, the driver of the vehicle 1 keeps a given clearance or distance (lateral distance) between the vehicle 1 and the obstacle in the lateral direction orthogonal to the traveling direction of the vehicle 1, and reduces the vehicle speed to a value at which the driver of the vehicle 1 feels safe.”). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlifi (US-20170285165) in view of Sugaiwa (US-20180267530) further in view of Raina-2043 (US-20200142043) and further in view of Raina-9228 (US-20180059228).

Regarding claim 10, the combination of Khlifi, Sugaiwa, and Raina-2043 teaches the system as discussed above in claim 1, Khlifi further teaches 
wherein the sensor rate calculator calculates a sensor rate decrease allowable index (Paragraph [0011], "The requirements profile can, for example, be described by requirements parameters, which preferably specify for various surrounding areas of the surroundings of the motor vehicle, with what priority data are required from them (or if data are required at all from them), what the desired accuracy of the sensor data from the surrounding area is, and how quickly and/or with what frequency the data should ideally be obtained.", here the system is calculating sensor rate decrease allowable index/requirements profile)
indicating a degree to which a sensor rate is allowed to be decreased for each of the evaluation items (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost so that an efficient utilization of all of the radar sensors, in particular with respect to the bus bandwidth, computing resources, energy/operating current, performance with regard to dynamic/accuracy/redundancy, etc. is realized with such a deliberate turning on and off or reduction of the requirements."¸ here the system is determining based on an sensor data analysis that indicates a turn that some sensors that are not relevant to the turn are allowed to be decreased/turned off)
(b3) whether or not a movement route is a straight line (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost so that an efficient utilization of all of the radar sensors, in particular with respect to the bus bandwidth, computing resources, energy/operating current, performance with regard to dynamic/accuracy/redundancy, etc. is realized with such a deliberate turning on and off or reduction of the requirements.", here the system is determining if the vehicle is turning or moving in a straight line)
using the action plan information (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated."¸ here the system is determining if the vehicle is performing a turn which is interpreted as a part of the action plan)
selects a minimum sensor rate decrease allowable index among a plurality of the sensor rate decrease allowable indexes calculated, and calculates the optimal sensor rate by suing the sensor rate decrease allowable index selected (Paragraph [0015], "If it is determined, for example, that a right turn is performed, only the radar sensors for the relevant surrounding areas on the right side are activated. The sensors on the left side are not relevant for this driving maneuver, i.e. for the right turn. This means that they can be turned off or operated at a reduced cost … If, for examples, objects in an interesting surrounding area are to be separated precisely from one another, it is possible to operate at least one radar sensor with a higher frequency bandwidth, such as 3 GHz, while the remaining radar sensors are operated with a lower bandwidth, such as 100 MHz. It is also possible to operate some radar sensors with a higher cycle time (lower data acquisition rate) and others with a lower cycle time (higher data acquisition rate).”, here the system has determined for a plurality of sensors the requirements for the sensors to operate or be decreased for the evaluation item such as a turn).
However Khlifi does not explicitly teach whether or not it is immediately after a start of movement or whether or not it is immediately before arrival at a destination.
Raina-9228 teaches a system and method for dynamically adjusting the output of a laser radar based on inputs from the surroundings including whether or not it is after a start of movement or whether or not it is before arrival at a destination (Paragraph [0054], "At block 425, the processor 217 may dynamically adjust the radiated power of the laser based on an input corresponding to one or more of (i) a current speed of the vehicle 110 or (ii) a current position of the vehicle 110. In some embodiments, the processor may generate the command to dynamically adjust the radiated power of the laser for communication to the object detection sensor 221", here the system is adjusting output power/sensor rate of the laser based on inputs that describe the situation of the vehicle including a current speed which is interpreted as a change of speed from zero, and a current position which is interpreted as including a position that is near to a destination).
Khlifi, Sugaiwa, Raina-2043 and Raina-9228 are analogous art as they are both generally related to sensor systems in vehicles and adjusting the sensors based on surrounding conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include whether or not it is immediately after a start of movement or whether or not it is immediately before arrival at a destination of Raina in the system for controlling the rate of sensors of Khlifi, Sugaiwa, and Raina-2043 in order to improve the safety of the system (Raina-9228, Paragraph [0014], “Accordingly, a system's ability to adjust its operation automatically and dynamically may be critical to reducing processing and power consumption of the vehicle and reduce interference with other vehicles and further increase safety of the vehicle operating in an automated (or semi-automated) state.”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ISAAC G SMITH/Primary Examiner, Art Unit 3662